Case 1:21-cv-20353-DPG Document 16 Entered on FLSD Docket 04/07/2021 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   Case No.:21-cv-20353-DPG

    DOUG LONGHINI,

                  Plaintiff,

   v.

    MARKET SQUARE PROPERTIES, CORP.,
    STAR SEAFOOD RESTAURANT & CAFÉ
    INC., and LAS VILLAS SHOPPING CENTER,
    INC.,

                Defendants.
    ______________________________________/

                              DEFENDANTS’ REPORT
               IN COMPLIANCE WITH NOTICE OF COURT PRACTICE [D.E. 5]
                             AND REQUEST FOR STAY

          Defendants, Market Square Properties, Corp. and Las Villas Shopping Center, Inc., by

   and through undersigned counsel, files this Report in Compliance with the Notice of Court

   Practice [D.E. 5], and states as follows:

          1.      Defendants, Market Square Properties, Corp. and Las Villas Shopping Center,

   Inc. agree to remediate ADA deficiencies identified in the Complaint (excluding those relating

   to Star Seafood Restaurant and Cafe’s interior, which deficiencies Co-Defendant, Star Seafood

   Restaurant and Café, has separately agreed to remediate as reflected in its Report [D.E. 13])

   consistent with the settlement agreement for the remediation of Defendants’ parking lot and

   public spaces approved by Judge Jordan in CASE NO. 06-20235-CIV-AJ in the United States

   District Court for the Southern District of Florida styled DISABILITY ADVOCATES AND

   COUNSELING GROUP, INC. and STEVEN BROTHER, Plaintiffs, vs. MARKET SQUARE
Case 1:21-cv-20353-DPG Document 16 Entered on FLSD Docket 04/07/2021 Page 2 of 3




   PROPERTIES CORP, and LAS VILLAS SHOPPING CENTER, INC., Defendants, and which

   action was dismissed with prejudice after Defendants’ completion of all agreed remediation.

           2.     Defendants, Market Square Properties, Corp. and Las Villas Shopping Center,

   Inc. agree to entry of an injunction to ensure future compliance.

           3.     Defendants, Market Square Properties, Corp. and Las Villas Shopping Center,

   Inc. agree to pay Plaintiffs reasonable attomey's fees and costs, as determined by the Court or

   agreement by the Parties.

           4.     The proposed timeline for remediation is one year from the date of the stay or

   by agreement of the parties to remediate the deficiencies to the extent readily achievable.

           5.     In accordance with the Notice of Court Practice, Defendants request that this

   matter be stayed.

                                   CERTIFICATE OF SERVICE
           WE HEREBY CERTIFY that on April 7, 2021, the undersigned electronically flied the
    foregoing document with the Clerk of the Court using CM/ECF. We further certify that we
    either mailed the foregoing document and the Notice of Electronic Filing by first class mail to
    any non- CM/ECF participants and/or the foregoing document was served via transmission of
    Notice of Electronic Filing generated by CM/ECF to any and all active CM/ECF participants.

                                         Respectfully submitted,

                                         ROSS ROSENBERG LAW, P.A.
                                         Attorney for Defendants, Market Square Properties,
                                         Corp. and Las Villas Shopping Center, Inc.
                                         One Datran Center, Suite 1500
                                         9100 South Dadeland Boulevard
                                         Miami, Florida 33156
                                         Telephone: (305) 670-1010
                                         Fax: (866) 670-5221
                                         Email: RossRosenbergLaw@gmail.com
                                         By: /s/ Ross Rosenberg
                                         ROSS ROSENBERG, ESQ.
                                         Florida Bar No. 212229
Case 1:21-cv-20353-DPG Document 16 Entered on FLSD Docket 04/07/2021 Page 3 of 3




                                       SERVICE LIST
     Doug Longhini v. Market Square Properties, Corp., Star Seafood Restaurant & Café Inc.,
                             and Las Villas Shopping Center, Inc.
                                 CASE NO. 21-cv-20353-DPG


    Anthony J. Perez, Esq.
    Beverly Virues, Esq.
    GARCIA-MENOCAL & PEREZ, PX.
    Counsel for Plaintiff

    Douglas J. Jeffrey, Esq.
    Gail M. Walsh, Esq.
    DOUGLAS J. JEFFREY, P.A.
    Attorneys for Defendant, Star Seafood Restaurant & Café Inc.




                                                 .3
